                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             No. 7:20-cv-00157-D


                                          ~
MELISSA LETTIERI,
          Plaintiff,
                                          )

                                          ~
      V.

KILOLO KIJAKAZI,                                  ORDER
                                          )
Acting Commissioner of Social
                                          )
Security,
                                          )
               Defendant.                 )


      This matter is before the Court on plaintiffs Motion for Summary Judgment

and defendant's Motion for Remand to the Commissioner. Plaintiffs counsel

consented to the defendant's Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Mellwnyan v. Sullivan, 501 U.S. 89 (1991).

      So Ordered this --1.1_ day of August, 2021.




                                       J   ES C. DEVER III
                                       United States District Judge




           Case 7:20-cv-00157-D Document 24 Filed 08/19/21 Page 1 of 1
